                                             Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 1 of 22



                                       1 J. DAVID HADDEN (CSB No. 176148)
                                         dhadden@fenwick.com
                                       2 SAINA S. SHAMILOV (CSB No. 215636)
                                         sshamilov@fenwick.com
                                       3 TODD R. GREGORIAN (CSB No. 236096)
                                         tgregorian@fenwick.com
                                       4 PHILLIP J. HAACK (CSB No. 262060)
                                         phaack@fenwick.com
                                       5 RAVI R. RANGANATH (CSB No. 272981)
                                         rranganath@fenwick.com
                                       6 CHIEH TUNG (CSB No. 318963)
                                         ctung@fenwick.com
                                       7 FENWICK & WEST LLP
                                         Silicon Valley Center
                                       8 801 California Street
                                         Mountain View, CA 94041
                                       9 Telephone:     650.988.8500
                                         Facsimile:     650.938.5200
                                      10
                                         Counsel for AMAZON.COM, INC.
                                      11 and AMAZON WEB SERVICES, INC.

                                      12                                  UNITED STATES DISTRICT COURT
F ENWICK & W ES T LLP
                        LAW




                                      13                             NORTHERN DISTRICT OF CALIFORNIA
                         AT
                        ATTO RNEY S




                                      14                                       SAN JOSE DIVISION

                                      15

                                      16 IN RE: PERSONAL WEB TECHNOLOGIES,                Case No. 5:18-md-02834-BLF
                                         LLC ET AL., PATENT LITIGATION
                                      17 AMAZON.COM, INC., and AMAZON WEB                 Case No.: 5:18-cv-00767-BLF
                                         SERVICES, INC.,
                                      18
                                                                                          NOTICE OF MOTION AND MOTION
                                                         Plaintiffs,
                                      19                                                  FOR SUMMARY JUDGMENT OF
                                                v.                                        AMAZON.COM, INC. AND AMAZON
                                      20                                                  WEB SERVICES, INC. ON
                                         PERSONALWEB TECHNOLOGIES, LLC and                DECLARATORY JUDGMENT
                                      21 LEVEL 3 COMMUNICATIONS, LLC,                     CLAIMS AND DEFENSES UNDER
                                                                                          THE CLAIM PRECLUSION AND
                                      22                     Defendants.                  KESSLER DOCTRINES

                                      23 PERSONALWEB TECHNOLOGIES, LLC and                Date:         February 7, 2019
                                                                                          Time:         2:00 p.m.
                                         LEVEL 3 COMMUNICATIONS, LLC,
                                      24                                                  Dept:         Courtroom 3, 5th Floor
                                                         Counterclaimants,                Judge:        Hon. Beth L. Freeman
                                              v.
                                      25                                                  Trial Date:   March 16, 2020
                                         AMAZON.COM, INC., and AMAZON WEB
                                      26 SERVICES, INC.,

                                      27                     Counterdefendants.
                                      28
                                           AMAZON’S MSJ ON CLAIM                                           CASE NO.: 5:18-md-02834-BLF
                                           PRECLUSION/KESSLER DOCTRINES                                     CASE NO.: 5:18-cv-00767-BLF
       Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 2 of 22



 1                                           TABLE OF CONTENTS

 2 NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT--------------------------- 1

 3 MEMORANDUM OF POINTS AND AUTHORITIES------------------------------------------------- 1

 4           I.      INTRODUCTION --------------------------------------------------------------------------- 1

 5           II.     FACTUAL BACKGROUND ------------------------------------------------------------- 3

 6                   A.      PersonalWeb asserts the same patents and accuses the same
                             Amazon service that were adjudicated in the earlier Texas case ------------ 3
 7
                     B.      Amazon S3 operated the same way when the PersonalWeb patents
 8                           expired as it did when final judgment was entered in the Texas
                             case ----------------------------------------------------------------------------------- 4
 9
             III.    ARGUMENT -------------------------------------------------------------------------------- 7
10
                     A.      Claim preclusion bars PersonalWeb’s claims in this case -------------------- 7
11
                     B.      PersonalWeb’s arguments to the contrary are meritless --------------------- 10
12
                     C.      PersonalWeb’s claims are independently barred under the Kessler
13                           doctrine.----------------------------------------------------------------------------- 15

14 CONCLUSION ----------------------------------------------------------------------------------------------- 17

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     AMAZON’S MSJ ON CLAIM                                 i                         CASE NO.: 5:18-md-02834-BLF
     PRECLUSION/KESSLER DEFENSES                                                      CASE NO.: 5:18-cv-00767-BLF
       Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 3 of 22



 1                                          TABLE OF AUTHORITIES
 2 Cases:                                                                                                 Page(s):
 3      Abbey v. Mercedes Benz of N. Am., Inc.,
           138 F. App’x 304 (Fed. Cir. 2005)------------------------------------------------------------------- 9
 4

 5      Adaptix, Inc. v. Amazon.com, Inc.,
           No. 5:14-cv-01379-PSG, 2015 WL 4999944 (N.D. Cal. Aug. 21, 2015) ----------------passim
 6
        Aspex Eyewear, Inc. v. Marchon Eyewear, Inc.,
 7         672 F.3d 1335 (Fed. Cir. 2012)---------------------------------------------------------------------- 10
 8      Beard v. Sheet Metal Workers Union, Local 150,
           908 F.2d 474 (9th Cir. 1990) ------------------------------------------------------------------------- 8
 9
10      Brain Life, LLC v. Elekta Inc.,
           746 F.3d 1045 (Fed. Cir. 2014)-----------------------------------------------------------------passim
11
        Clements v. Airport Auth. of Washoe Cty.,
12         69 F.3d 321 (9th Cir. 1995) -------------------------------------------------------------------------- 14

13      Concha v. London,
           62 F.3d 1493 (9th Cir. 1995) ------------------------------------------------------------------------ 10
14
        D-Beam v. Roller Derby Skate Corp.,
15
           316 F. App’x 966 (Fed. Cir. 2008)------------------------------------------------------------------- 9
16
        Gilead Scis., Inc. v. Natco Pharm. Ltd.,
17          753 F.3d 1208 (Fed. Cir. 2014)----------------------------------------------------------------- 11, 12

18      Hallco Mfg. Co. v. Foster,
           256 F.3d 1290 (Fed. Cir. 2001)----------------------------------------------------------------------- 7
19
        In re Hubbell,
20          709 F.3d 1140 (Fed. Cir. 2013)---------------------------------------------------------------------- 11
21
        Int’l Union of Operating Eng’rs v. Karr,
22          994 F.2d 1426 (9th Cir. 1993) ------------------------------------------------------------------------ 7

23      Kearns v. Gen. Motors Corp.,
           94 F.3d 1553 (Fed. Cir. 1996) ----------------------------------------------------------------------- 12
24
        Kessler v. Eldred,
25         206 U.S. 285 (1907)------------------------------------------------------------------------------passim
26
        Mars Inc. v. Nippon Conlux Kabushiki-Kaisha,
27        58 F.3d 616 (Fed. Cir. 1995)------------------------------------------------------------------------- 14

28
     AMAZON’S MSJ ON CLAIM                               ii                       CASE NO.: 5:18-md-02834-BLF
     PRECLUSION/KESSLER DEFENSES                                                   CASE NO.: 5:18-cv-00767-BLF
       Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 4 of 22



 1      Molinaro v. Am. Tel. & Tel. Co.,
           460 F. Supp. 673 (E.D. Pa. 1978), aff’d, 620 F.2d 288 (3rd Cir. 1980) ----------------------- 16
 2
        Nystrom v. Trex Co.,
 3         580 F.3d 1281 (Fed. Cir. 2009)------------------------------------------------------------------- 2, 14
 4
        PersonalWeb Techs., LLC v. Amazon.com Inc.,
 5         No. 6:11-cv-00658 (E.D. Tex. Filed Dec. 8, 2011)------------------------------------------------ 3

 6      Schnitger v. Canoga Elecs. Corp.,
           462 F.2d 628 (9th Cir. 1972) ------------------------------------------------------------------------- 8
 7
        Semtek Int’l Inc. v. Lockheed Martin Corp.,
 8         531 U.S. 497 (2001)------------------------------------------------------------------------------ 10, 11
 9
        SimpleAir, Inc. v. Google LLC,
10         884 F.3d 1160 (Fed. Cir. 2018)----------------------------------------------------------------- 11, 12

11      SpeedTrack, Inc. v. Office Depot, Inc.,
           No. C 07-3602 PJH, 2014 WL 1813292 (N.D. Cal. May 6, 2014), aff’d, 791
12         F.3d 1317 (Fed. Cir. 2015) ---------------------------------------------------------------------------- 9
13      SpeedTrack, Inc. v. Office Depot, Inc.,
           791 F.3d 1317 (Fed. Cir. 2015)------------------------------------------------------------------- 2, 15
14

15      Tech. Licensing Corp. v. Thomson, Inc.,
           No. 2:03-1329 WBS PAN, 2010 WL 843560 (E.D. Cal. Mar. 10, 2010) ---------------------- 8
16
        United States v. Tohono O’Odham Nation,
17         563 U.S. 307 (2011)----------------------------------------------------------------------------------- 12
18      ViaTech Techs., Inc. v. Microsoft Corp.,
           No. 17-570-RGA, 2018 WL 4126522 (D. Del. Aug. 28, 2018) -------------------------------- 14
19
        Young Eng’rs v. U.S. Int’l Trade Comm’n,
20
           721 F. 2d 1305 (Fed. Cir. 1983) --------------------------------------------------------------------- 10
21
     Other Authorities:
22
        Fed. R. Civ. P. 56 ------------------------------------------------------------------------------------------- 1
23
        Fed.R. Civ. P. 41 -------------------------------------------------------------------------------------- 10, 11
24

25

26

27

28
     AMAZON’S MSJ ON CLAIM                                 iii                       CASE NO.: 5:18-md-02834-BLF
     PRECLUSION/KESSLER DOCTRINES                                                     CASE NO.: 5:18-cv-00767-BLF
        Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 5 of 22



 1             NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT

 2 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE that, on February 7, 2019, at 2:00 p.m., at the United States

 4 District Court for the Northern District of California, 280 South First Street, San Jose, California, in

 5 the courtroom of the Honorable Beth L. Freeman, Amazon.com, Inc., and Amazon Web Services,

 6 Inc. (collectively “Amazon”) will and hereby do move the Court under Federal Rule of Civil Proce-

 7 dure 56 for an order rendering summary judgment in favor of Amazon and against PersonalWeb

 8 Technologies, LLC and Level 3 Communications, LLC (collectively “PersonalWeb”), declaring that

 9 PersonalWeb’s infringement claims against Amazon and its customers are barred by the doctrine of
10 claim preclusion and the Supreme Court’s decision in Kessler v. Eldred, 206 U.S. 285 (1907).

11          PersonalWeb previously sued Amazon alleging infringement of the same patents at issue

12 here based on the same technology at issue here. PersonalWeb voluntarily dismissed those claims

13 with prejudice. Now, PersonalWeb seeks to exhume those claims and sue 85 Amazon customers,

14 once again asserting the same patents against the same technology. This vexatious campaign vio-

15 lates both the law of claim preclusion and the Kessler doctrine, which together serve to protect pre-

16 vailing patent defendants from having to defend the same technology in serial lawsuits asserting

17 essentially the same claims.

18          Amazon bases its motion on this notice, the accompanying memorandum of points and au-

19 thorities, the supporting declarations of Saina S. Shamilov, Dr. Prashant Shenoy, and Seth Markle,

20 and all pleadings and documents on file in this action, and such other materials or argument as the

21 Court may consider.

22                       MEMORANDUM OF POINTS AND AUTHORITIES
23 I.       INTRODUCTION
24          PersonalWeb sued Amazon and its customer Dropbox years ago in the Eastern District of

25 Texas, alleging infringement of the same patents by the same technology: Amazon’s Simple Storage

26 Service or “S3.” PersonalWeb lost—it recovered nothing and dismissed its claims with prejudice.

27

28

     AMAZON’S MSJ ON CLAIM                           1                      CASE NO.: 5:18-md-02834-BLF
     PRECLUSION/KESSLER DEFENSES                                             CASE NO.: 5:18-cv-00767-BLF
       Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 6 of 22



 1 Since then, PersonalWeb’s patents have expired and PersonalWeb has retained new counsel. Rec-

 2 ognizing that any claim involving S3 filed against Amazon proper would be barred by res judicata,

 3 PersonalWeb decided instead to bite from the other side of the same apple by suing 85 of Amazon’s

 4 customers.

 5          But those claims, too, are barred by settled law. Res judicata, or claim preclusion, bars “the

 6 relitigation of a claim, or cause of action, or any possible defense to the cause of action which is

 7 ended by a judgment of the court.” Nystrom v. Trex Co., 580 F.3d 1281, 1284-85 (Fed. Cir. 2009).

 8 And the related Kessler doctrine “‘bars a patent infringement action against a customer of a seller

 9 who has previously prevailed against the patentee because of invalidity or noninfringement of the
10 patent.’” SpeedTrack, Inc. v. Office Depot, Inc., 791 F.3d 1317, 1323 (Fed. Cir. 2015) (quoting

11 MGA, Inc. v. Gen. Motors Corp., 827 F.2d 729, 734 (Fed. Cir. 1987)). Either way, “a party who

12 obtains a final adjudication in its favor [enjoys] the right to have that which it lawfully produces

13 freely bought and sold without restraint or interference.” Id. (internal quotation and citation omit-

14 ted).

15          PersonalWeb’s attempt to relitigate old claims, now as part of a vastly expanded MDL pro-

16 ceeding, has already created the very harassment that res judicata and the Kessler doctrine are sup-

17 posed to prevent. “Claim preclusion exists to ‘encourage[] reliance on judicial decisions, bar[] vex-

18 atious litigation, and free[] the courts to resolve other disputes.” Senju Pharm. Co. v. Apotex Inc.,
19 746 F.3d 1344, 1353 (Fed. Cir. 2014) (quoting Brown v. Felsen, 442 U.S. 127, 131 (1979)). In a

20 word, these bedrocks of basic judicial fairness preclude “do-over[s]”—exactly what PersonalWeb

21 attempts here. See id. And as the Supreme Court noted more than a century ago, the Kessler rule is

22 a critical supplement to claim preclusion because even meritless suits against a prevailing party’s

23 customers can inflict real damage on the prevailing party: “No one wishes to buy anything if with it

24 he must buy a law suit.” Kessler, 206 U.S. at 289. Amazon therefore requests that the Court grant

25 Amazon summary judgment on its declaratory judgment claims and defenses under the rules of

26 claim preclusion and the Kessler doctrine, and bar PersonalWeb from asserting any claim against

27 Amazon or its customers that relates to the use or operation of S3—the very same technology that

28
     AMAZON’S MSJ ON CLAIM                           2                     CASE NO.: 5:18-md-02834-BLF
     PRECLUSION/KESSLER DOCTRINES                                           CASE NO.: 5:18-cv-00767-BLF
       Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 7 of 22



 1 PersonalWeb attacked, using the very same patents, in a prior lawsuit that ended in a final judgment

 2 on the merits.

 3 II.      FACTUAL BACKGROUND

 4          A.       PersonalWeb asserts the same patents and accuses the same Amazon
                     service that were adjudicated in the earlier Texas case.
 5

 6          Seven years ago, PersonalWeb sued Amazon and its customer Dropbox in the Eastern Dis-

 7 trict of Texas, alleging infringement of eight related patents by Amazon’s S3 service. PersonalWeb

 8 Techs., LLC v. Amazon.com Inc., No. 6:11-cv-00658 (E.D. Tex. Filed Dec. 8, 2011). PersonalWeb

 9 later amended its complaint to add Level 3 as a party. (Shamilov Decl., Ex. 1 (Amended TX
10 Compl.).) After the court in Texas issued a claim construction order, PersonalWeb dismissed its

11 claims with prejudice. (Shamilov Decl., Ex. 6 (Dismissal Stip).) The court entered final judgment

12 against PersonalWeb in June 2014. (Id.; Shamilov Decl., Ex. 7 (Final Judgment).)

13          Almost four years later, PersonalWeb commenced this new litigation campaign. Starting in

14 January 2018, PersonalWeb filed what would mushroom into 85 lawsuits against Amazon’s cus-

15 tomers and eventually would re-allege infringement even by Amazon itself. PersonalWeb’s claims

16 are not new; they are the very same claims under the very same patents against the very same tech-

17 nology.       In Texas, PersonalWeb asserted eight patents: Nos. 5,978,791 (the “’791 patent”),

18 6,415,280 (the “’280 patent”), 6,928,442 (the “’442 patent”), 7,802,310 (the “’310 patent”),
19 7,945,539, (the “’539 patent”), 7,945,544 (the “’544 patent”), 7,949,662 (the “’662 patent”), and

20 8,001,096 (the “’096 patent”). (Shamilov Decl., Ex. 1.) Four of those were asserted here: the ’791

21 patent, the ’442 patent, the ’310 patent, and the ’544 patent. (Case No. 18-cv-767, Dkt. No. 36 (“DJ

22 Compl.”) ¶¶ 20-21; id., Dkt. No. 62 (“Answer & Counterclaim”), Answer ¶¶ 20-21.) Although Per-

23 sonalWeb eventually dropped the ’791 patent from its current customer campaign, PersonalWeb

24 continues to deny Amazon’s pending declaratory judgment claim of non-infringement of that same

25 patent. (DJ Compl. ¶¶ 49-56; Answer & Counterclaim, Answer ¶¶ 49-56.)

26          All of these claims—both old and new—are or were directed to S3. In Texas, PersonalWeb

27 alleged that S3 infringed because of its use of something called ETags. (See Shamilov Decl., Ex. 9

28
     AMAZON’S MSJ ON CLAIM                         3                     CASE NO.: 5:18-md-02834-BLF
     PRECLUSION/KESSLER DOCTRINES                                         CASE NO.: 5:18-cv-00767-BLF
       Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 8 of 22



 1 at 34 (S3 infringes based on using “a digital identifier . . . (an ‘ETag’)”); see also id. at 44 (“S3 uses

 2 MD5 digest to calculate the etag for each object that is uploaded . . . .”); id. at 46 (S3 uses ETags

 3 “[w]hen doing GET, HEAD, PUT/COPY operation [sic] with conditional parameters”).) ETags are,

 4 in essence, computer-generated fingerprints that tell client computers if a file requested from a re-

 5 mote server has changed or whether the client already has the current version, which, if so, would

 6 eliminate the need to download the file again, thereby saving bandwidth and other computing re-

 7 sources. Here, too, PersonalWeb accuses Amazon S3’s generation and use of ETags. (See, e.g.,

 8 Case No. 18-md-2834, Dkt. No. 175 (Second Amended Airbnb Complaint) ¶ 41 (accusing “the S3

 9 server” of infringing by “serv[ing] the S3 asset file with its associated ETag value to HTTP GET
10 requests for the S3 asset file”); Case No. 18-cv-767, Dkt. No. 71 ¶¶ 35-48 (accusing ETags and

11 conditional GET requests).)

12          The only difference between PersonalWeb’s old and new claims is that PersonalWeb has

13 added one other patent (from the same family) to this case, U.S. Patent No. 8,099,420 (the “’420

14 patent”). But that patent undeniably adds nothing as a factual matter, and thus makes no difference

15 as a matter of law. That patent is a mere continuation of the twice-asserted ’442 patent, claims

16 priority to the same parent application as all of the other twice-asserted patents, shares the same

17 specification with all of the other twice-asserted patents, and is limited by a terminal disclaimer

18 because (according to both the Patent Office and PersonalWeb) the patent has essentially the same
19 scope as the previously-asserted ’280 patent. (Shamilov Decl., Exs. 2-5 (Asserted Patents), Ex. 13

20 (Terminal Disclaimer), Shenoy Decl. ¶¶ 17-43.) Especially notable, this additional patent issued

21 before PersonalWeb amended its Texas complaint (Shamilov Decl., Ex. 5), which means Personal-

22 Web could have asserted this patent against Amazon and Dropbox in the prior case. Had it done so,

23 the patent would have suffered the same fate precisely because it has the same scope as all of the

24 other patents that were the subject of the Texas final judgment.

25          B.      Amazon S3 operated the same way when the PersonalWeb patents ex-
                    pired as it did when final judgment was entered in the Texas case.
26

27          S3 operated the same way from the date of the Texas final judgment through the date when

28
     AMAZON’S MSJ ON CLAIM                            4                      CASE NO.: 5:18-md-02834-BLF
     PRECLUSION/KESSLER DOCTRINES                                             CASE NO.: 5:18-cv-00767-BLF
       Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 9 of 22



 1 the last of the PersonalWeb patents expired. (See Markle Decl. ¶¶ 6, 9-10.) S3 launched in March

 2 2006, years before the Texas suit. (Id. ¶ 3.) Then as now, S3 provides web-based storage; it offers

 3 scalable, reliable, fast, and inexpensive data storage infrastructure similar to what Amazon uses to

 4 run its own website, www.amazon.com. (Case No. 18-cv-767, Dkt. No. 42-4 (“Rowe Decl.”) ¶ 5.)

 5 Customers—typically businesses with an online presence—access S3 via the web. (Markle Decl.

 6 ¶ 3.) To do so, they use an Application Programming Interface, or API, that Amazon built according

 7 to the Hypertext Transfer Protocol (HTTP) industry standard. (Id. ¶ 4.)

 8          HTTP defines a set of rules that servers follow for communicating with each other over the

 9 World Wide Web. (Shenoy Decl. ¶¶ 44-45; Rowe Decl. ¶ 7.) HTTP communications consist of
10 messages sent back and forth between a client, like a web browser, and a web server. (Shenoy Decl.

11 ¶¶ 44-46.) Request messages include a “method” that conveys the desired action for the server to

12 perform and a “resource” on which the action is performed. (Id.) For example, when a user visits

13 the Amazon website, his or her web browser (client) will send an HTTP request message that in-

14 cludes something called a “GET” request and the resource “www.amazon.com/.” (Id. ¶ 46.) The

15 server processes the request and returns a response. (Id.) The response includes a status code that

16 reflects the outcome of the request and, if requested, the content of the requested resource. (Id.

17 ¶¶ 44-45.) A successful response to the request for the www.amazon.com home page would include

18 the status code “200 OK” and the content of the HTML that comprises the home page of www.am-
19 azon.com. (Rowe Decl. ¶ 12)

20          Clients access S3 using these conventional HTTP requests and receive conventional HTTP

21 responses. (Markle Decl. ¶ 4.) The same HTTP request that a browser sends to a web server to

22 retrieve a web page, a “GET” request, is used to retrieve information from S3. (Id.; see also Rowe

23 Decl. ¶ 12.)

24          Information in S3 is stored as “objects.” (Markle Decl. ¶ 8; see also Rowe Decl. ¶ 6.) S3

25 organizes these objects into customer-created containers called “buckets.” (Id.) In simple terms, an

26 object is akin to a computer file and a bucket is akin to a directory in which the file is stored. Clients

27 access S3 objects over the web by specifying the corresponding buckets and object names. (Markle

28
     AMAZON’S MSJ ON CLAIM                            5                      CASE NO.: 5:18-md-02834-BLF
     PRECLUSION/KESSLER DOCTRINES                                             CASE NO.: 5:18-cv-00767-BLF
      Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 10 of 22



 1 Decl. ¶ 8; see also Rowe Decl. ¶¶ 6, 12.) For example, a client requesting an object named

 2 “puppy.jpg” in the “johnsmith” bucket would make an HTTP GET request to the URL "http://john-

 3 smith.s3.amazonaws.com/puppy.jpg.” (Markle Decl. ¶ 8; see also Rowe Decl. ¶ 6.)

 4          Following the HTTP standard, S3 has always used an HTTP header called an “ETag.” (Rowe

 5 Decl. ¶ 10.) S3 generates ETags for the objects it stores and provides them to the clients along with

 6 the requested objects. (Markle Decl. ¶ 9; see also Rowe Decl. ¶ 10.) For most objects, S3 generates

 7 the ETag value by computing a hash of the object’s content with a hash algorithm called MD5.

 8 (Rowe Decl. ¶ 10; see also Markle Decl. ¶ 9.) If the object’s contents change, the ETag too will

 9 change. (Markle Decl. ¶ 9; Rowe Decl. ¶ 10.) The use of ETags in S3 is not optional; S3 generates
10 them automatically for each object and sends them automatically in HTTP responses. (Markle Decl.

11 ¶ 9.)

12          Clients use ETag headers to determine whether they have the most recent version of a re-

13 source such as a file or an S3 object. (Rowe Decl. ¶ 10.) As with any web server, when a client

14 receives an object from S3, it can store the object in temporary memory or a “cache.” To determine

15 whether the cached object is current, the client can send to S3 a GET request with an “If-None-

16 Match” header and the object’s ETag value to S3. (Id.) If the received ETag matches the ETag for

17 the object currently stored in S3, S3 responds with a status code, “304 Not Modified,” signaling that

18 the client has the same version of the object as S3 and may use the cached object. (Markle Decl.
19 ¶ 10; see also Rowe PI Decl. ¶ 12.) If the ETags do not match, S3 will send the most recent version

20 of the object to the client. (Shenoy Decl. ¶ 54.) In other words, S3 transmits the object itself only

21 when necessary, saving time and network bandwidth.

22          ETags and the related conditional GET requests were added to the HTTP specification in

23 version 1.1, and have remained unchanged since that specification was finalized in 1997. (Shenoy

24 Decl. ¶¶ 44, 51, 53.) S3’s generation of ETags, their use, and related functionality have all remained

25 the same since PersonalWeb filed its 2011 lawsuit against Amazon in Texas. (Markle Decl. ¶ 9)

26          In both the Texas case and here, PersonalWeb accused the generic use of ETags as described

27 in the HTTP protocol. (See, e.g., Shamilov Decl., Ex. 9 (Case No. 6:11-cv-00658, Final Texas

28
     AMAZON’S MSJ ON CLAIM                          6                      CASE NO.: 5:18-md-02834-BLF
     PRECLUSION/KESSLER DOCTRINES                                           CASE NO.: 5:18-cv-00767-BLF
      Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 11 of 22



 1 Infringement Contentions, ’310 Claim Chart) at 16, Ex. 12 (Case No. 18-cv-00767, Plaintiffs’ L.R.

 2 3-1, 3-2 Disclosures, Ex. A, ’310 claim chart) at 2; see also Case No. 18-cv-00767, Dkt. 42-1,

 3 (“Shenoy PI Decl.”) ¶¶ 50, 54.) PersonalWeb accused, too, the use of ETags in an S3 operation

 4 called “multipart upload.” (Shamilov Decl., Ex. 9 at 13; see also Shenoy PI Decl. ¶¶ 51-52.) The

 5 multipart upload feature allows an S3 customer to upload a large object (like a feature film) as a

 6 series of parts, where each part is a contiguous portion of the object’s data. (Markle Decl. ¶ 6;

 7 Shenoy PI Decl. ¶ 39.) Once the user uploads all parts, the user can instruct S3 to assemble them

 8 into the complete object for storage. (Id.) When this feature is used, S3 generates ETags for each

 9 uploaded part as well as for the completed object. (Markle Decl. ¶ 9; Shenoy PI Decl. ¶ 39.)
10 III.     ARGUMENT
11          PersonalWeb accused the same Amazon service of infringing the same patents in the earlier

12 Texas case. That case ended in a final judgment on the merits. A party to a final judgment, like

13 PersonalWeb, is foreclosed from relitigating the same claims against the same parties and their priv-

14 ies—e.g., a party’s customers. PersonalWeb’s new claims are barred as a matter of law.

15          A.     Claim preclusion bars PersonalWeb’s claims in this case.
16          Whether a suit is precluded by an earlier litigation is a question of law. Hallco Mfg. Co. v.

17 Foster, 256 F.3d 1290, 1294 (Fed. Cir. 2001). In a patent infringement case, courts apply the claim

18 preclusion rules of the regional circuit. See Brain Life, LLC v. Elekta Inc., 746 F.3d 1045, 1052
19 (Fed. Cir. 2014). In the Ninth Circuit, “claim preclusion bars an action where a prior suit: (1) reached

20 a final judgment on the merits; (2) involved the same parties (or their privies) and (3) involved the

21 same claim or cause of action.” Adaptix, Inc. v. Amazon.com, Inc., No. 5:14-cv-01379-PSG, 2015

22 WL 4999944, at *5 (N.D. Cal. Aug. 21, 2015) (citing Mpoyo v. Litton Electro-Optical Sys., 430 F.3d

23 985, 987 (9th Cir. 2015); Roche Palo Alto LLC v. Apotex, Inc., 526 F. Supp. 2d 985, 997 (N.D. Cal.

24 2007)). Each of those conditions is satisfied here.

25          First, the Texas case was dismissed with prejudice. (Shamilov Decl., Ex. 6 (Order of Dis-

26 missal with Prejudice).) A dismissal with prejudice is an adjudication on the merits and triggers

27 claim preclusion. Int’l Union of Operating Eng’rs v. Karr, 994 F.2d 1426, 1429 (9th Cir. 1993)

28
     AMAZON’S MSJ ON CLAIM                           7                      CASE NO.: 5:18-md-02834-BLF
     PRECLUSION/KESSLER DOCTRINES                                            CASE NO.: 5:18-cv-00767-BLF
      Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 12 of 22



 1 (“The dismissal of the action with prejudice constitutes a final judgment on the merits . . . .”); Beard

 2 v. Sheet Metal Workers Union, Local 150, 908 F.2d 474, 477 n.3 (9th Cir. 1990) (“Federal law

 3 dictates that a dismissal with prejudice bars a later suit under res judicata.”).

 4          Second, the actions involve the same parties and their privies. This is undeniably true about

 5 the Texas action and Amazon’s declaratory judgment action in this Court, which involve the identi-

 6 cal parties: PersonalWeb, Level 3, and Amazon. (See, e.g., Shamilov Decl., Ex. 1 (Amended TX

 7 Complaint); Case No. 18-cv-767, Dkt. No. 36 (“DJ Compl.”).) PersonalWeb’s other actions in this

 8 district involve Amazon’s customers, who were not involved in the Texas case, but who are Ama-

 9 zon’s privies. Under Ninth Circuit law, for purposes of claim preclusion, customers of the accused
10 technology are in privity with the supplier of that accused technology because the customers and

11 their supplier’s interests are necessarily aligned. See Adaptix, 2015 WL 4999944, at *6 (finding

12 customers in privity with manufacturer based on “the alignment of interests between parties”); see

13 also Tech. Licensing Corp. v. Thomson, Inc., No. 2:03-1329 WBS PAN, 2010 WL 843560, at *6

14 (E.D. Cal. Mar. 10, 2010) (“As one of Gennum’s customers, Thomson is in privity with Gennum

15 for [issue] preclusion purposes.”); Schnitger v. Canoga Elecs. Corp., 462 F.2d 628, 628 (9th Cir.

16 1972) (earlier judgment is res judicata as to defendant from prior action “and those who obtain the

17 infringing product from him”). The interests of Amazon’s S3 customers are indisputably aligned

18 with those of Amazon; they are identically interested in using the accused technology without the
19 threat of molestation by PersonalWeb. As a sister court explained in Adaptix, suits against customers

20 of earlier-vindicated technology are barred because the patentee “was fully aware that customers

21 like [those it sued] existed, were in possession of allegedly infringing [technology] and were oper-

22 ating [that technology] . . . , [and] yet failed to bring claims against them” at the time of the earlier

23 suit. Adaptix, 2015 WL 4999944, at *6. That is certainly true here. During the Texas case, Person-

24 alWeb was “fully aware” that Amazon’s customers used S3 and even sued one of them—Dropbox.

25 Yet, PersonalWeb failed to bring any other customer cases. Just like the patentee in Adaptix was

26 barred from suing a vendor’s customers, so, too, is PersonalWeb barred from accusing Amazon

27 customers of patent infringement based on their use of the same vindicated technology.

28
     AMAZON’S MSJ ON CLAIM                            8                      CASE NO.: 5:18-md-02834-BLF
     PRECLUSION/KESSLER DOCTRINES                                             CASE NO.: 5:18-cv-00767-BLF
      Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 13 of 22



 1          Amazon is in privity with its customers for the additional and independent reason that Am-

 2 azon is indemnifying its customers in this case: Amazon has expressly assumed the defense of the

 3 60 customers who have sought Amazon’s aid, and has not turned away any customer who has asked

 4 for it. (Shamilov Decl., Ex. 8 (Rog Resp).) Amazon, therefore, has stepped into the shoes of its

 5 customers and shares their interests. See SpeedTrack, Inc. v. Office Depot, Inc., No. C 07-3602 PJH,

 6 2014 WL 1813292, at *5-6 (N.D. Cal. May 6, 2014) (finding privity where manufacturer was con-

 7 tractually obligated to indemnify customers against claims for infringement), aff’d, 791 F.3d 1317

 8 (Fed. Cir. 2015).

 9          Finally, the cases involve the same causes of action. Because a determination of whether

10 two actions for patent infringement are the same involves questions of substantive patent law, Fed-

11 eral Circuit law applies. See Brain Life, LLC, 764 F.3d at 1052. “To determine whether the same

12 cause of action is present for purposes of claim preclusion in the patent infringement context, the

13 Federal Circuit considers two factors: (1) whether ‘the same patents are involved in both suits’ and

14 (2) whether the accused ‘products or processes’ in the suits are the same or ‘essentially the same.’”

15 Adaptix, 2015 WL 4999944, at *6 (quoting Senju Pharm. Co., 746 F.3d at 1349). Here, all of the

16 patents PersonalWeb asserted (save one with identical scope) were asserted in Texas: the ’791 pa-

17 tent, the ’442 patent, the ’310 patent, and the ’544 patent. (See Shamilov Decl., Ex. 1 (Amended

18 TX Complaint) at 5-6, 8-12, 14-15; DJ Compl. ¶ 20.) And PersonalWeb accuses the same product:
19 Amazon S3. (Compare Shamilov Decl., Ex. 1 (Amended TX Complaint) ¶ 14 (accusing “use[] [of]

20 Amazon’s . . . S3 storage system to store files”); ¶ 20 (accusing “Amazon Simple Storage Service

21 (S3)”); with, e.g., Case No. 18-md-2834, Dkt. No. 175 (Second Amended Airbnb Complaint) ¶ 41

22 (accusing “the S3 server” of infringing by “serv[ing] the S3 asset file with the its associated ETag

23 value to HTTP GET requests for the S3 asset file”).) When “no new accused device [is] in issue,”

24 asking whether the products are “essentially the same” is unnecessary. D-Beam v. Roller Derby

25 Skate Corp., 316 F. App’x 966, 969 (Fed. Cir. 2008); see also Abbey v. Mercedes Benz of N. Am.,

26 Inc., 138 F. App’x 304, 307 (Fed. Cir. 2005) (applying claim preclusion in second suit against same

27 product).

28
     AMAZON’S MSJ ON CLAIM                          9                     CASE NO.: 5:18-md-02834-BLF
     PRECLUSION/KESSLER DOCTRINES                                          CASE NO.: 5:18-cv-00767-BLF
      Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 14 of 22



 1          But, even were the Court to ask the question, it would reach the same answer. S3’s operation

 2 did not change in any relevant way during the period between the final judgment in the Texas case

 3 and December 2016, when all of PersonalWeb’s patents expired. (See Markle Decl. ¶¶ 6, 9-10.)

 4 During that entire period, S3 generated and used ETags in the same way. (Id. ¶ 9.) During that

 5 entire period, S3 supported and responded to conditional GET requests in the same way. (Id. ¶ 10.)

 6 And during that entire period, S3 used and supported the same HTTP protocol for its communica-

 7 tions with web servers and other clients in the same way. (Id.) See Adaptix, 2015 WL 4999944, at

 8 *7 (claim preclusion barred second suit where accused devices were “materially unchanged with

 9 respect to the plaintiff’s infringement contentions”).
10           For these reasons, PersonalWeb’s claims are barred by the doctrine of claim preclusion.

11 PersonalWeb disagrees based on three arguments. None has merit.

12          B.      PersonalWeb’s arguments to the contrary are meritless.
13          PersonalWeb first argues that, because the Texas action was dismissed with prejudice vol-

14 untarily, the Texas final judgment has no preclusive effect. But it is well settled that by voluntarily

15 dismissing claims with prejudice, “the plaintiff submits to a judgment that serves to bar his claims

16 forever,” and that dismissal “operates as an adjudication on the merits.” Concha v. London, 62 F.3d

17 1493, 1507 (9th Cir. 1995); see also Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335,

18 1339-41 (Fed. Cir. 2012) (voluntary dismissal with prejudice precludes patentee from asserting a
19 claim that existed at the time of, or arose after, the earlier-dismissed action); Young Eng’rs v. U.S.

20 Int’l Trade Comm’n, 721 F. 2d 1305 (Fed. Cir. 1983) (“[C]laim preclusion . . . operate[s] between

21 the parties simply by virtue of the final judgment . . . even though a judgment results by default,

22 consent, or dismissal with prejudice . . . .”).

23          PersonalWeb relies on Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S. 497 (2001), but

24 that case is plainly inapposite. (See Case No. 18-cv-767, Dkt. No. 37 at ECF p. 25.) There, the

25 Supreme Court held that a diversity case dismissed under Rule 41(b) due to expiration of the Cali-

26 fornia state statute of limitations did not preclude a later suit under a different state’s laws with a

27 different statute of limitations. Here, PersonalWeb dismissed its prior action with prejudice under

28
     AMAZON’S MSJ ON CLAIM                           10                    CASE NO.: 5:18-md-02834-BLF
     PRECLUSION/KESSLER DOCTRINES                                           CASE NO.: 5:18-cv-00767-BLF
      Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 15 of 22



 1 Rule 41(a), not under Rule 41(b), and not based on a statute of limitations. That distinction is im-

 2 portant. As the Court explained in Semtek, a statute of limitations bars a remedy, not a right, and

 3 thus a remedy barred in one jurisdiction may be available in another. See id. at 504. Here, however,

 4 the right itself has been extinguished. Nothing in Semtek supports PersonalWeb’s efforts here to

 5 exhume a right from the ashes of an adverse and final judgment on the merits in a prior proceeding.

 6          PersonalWeb next argues that, because it did not assert the ’420 patent in the Texas case, at

 7 least that one patent creates a different cause of action. But claim preclusion applies so long as “the

 8 scope of the asserted patent claims in the two suits is essentially the same.” SimpleAir, Inc. v. Google

 9 LLC, 884 F.3d 1160, 1167 (Fed. Cir. 2018). And here, they undeniably are—according to both the
10 Patent Office and even PersonalWeb during the prosecution of the ’420 patent.

11          The ’420 patent’s claims are “essentially the same” as the other patents because they are “not

12 patentably distinct” as a matter of law. The ’420 patent is a continuation of the ’442 patent, shares

13 the same specification with all of the PersonalWeb patents, and is subject to a terminal disclaimer

14 that limits the patent’s term to the expiration of the previously asserted ’280 patent. (Shamilov Decl.,

15 Exs. 2-5 (Asserted Patents), Ex. 13 (Terminal Disclaimer), Shenoy Decl. ¶¶ 17-43.) The terminal

16 disclaimer is of particular importance. A terminal disclaimer is a voluntary limitation on a patentee’s

17 rights to which a patent applicant acquiesces at the insistence of the patent examiner. A terminal

18 disclaimer restricts the patentee’s ability to enforce patents on the same invention in serial litigations.
19 Because our laws do not allow an inventor to obtain multiple patents on the same invention, the laws

20 require the inventor to limit the term of duplicative continuation patents to that of its parent. Gilead

21 Scis., Inc. v. Natco Pharm. Ltd., 753 F.3d 1208, 1214-15 (Fed. Cir. 2014); In re Hubbell, 709 F.3d

22 1140, 1145 (Fed. Cir. 2013). As the Federal Circuit noted in SimpleAir, a terminal disclaimer is

23 given “considerable weight” in the claim preclusion analysis. SimpleAir, 884 F.3d at 1168. “[A]

24 terminal disclaimer is a strong clue that a patent examiner and, by concession, the applicant, thought

25 the claims in the continuation lacked a patentable distinction over the parent.” Id. Here, that “strong

26 clue,” i.e., that the examiner and patentee both believed the ’420 patent was patentably indistinct, is

27 correct. The claims of the ’420 patent add nothing to the limitations already recited in the other four

28
     AMAZON’S MSJ ON CLAIM                             11                     CASE NO.: 5:18-md-02834-BLF
     PRECLUSION/KESSLER DOCTRINES                                              CASE NO.: 5:18-cv-00767-BLF
      Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 16 of 22



 1 patents PersonalWeb asserted in Texas. (Shenoy Decl. ¶¶ 20-41.)

 2          At the same time, hornbook claim preclusion law bars both claims that were brought as well

 3 as those that could have been brought. See Brain Life, LLC, 746 F.3d at 1058; United States v.

 4 Tohono O’Odham Nation, 563 U.S. 307, 316 (2011). The ’420 patent issued before PersonalWeb

 5 filed its amended complaint in the Texas case, and thus PersonalWeb could have asserted it there.

 6 (Shamilov Decl., Ex. 1 (Amended TX Complaint); Ex. 5 (’420 patent)). It did not, and is now barred

 7 from doing so here. This is true notwithstanding the Federal Circuit’s decision in Kearns v. Gen.

 8 Motors Corp., 94 F.3d 1553 (Fed. Cir. 1996). Kearns suggested that claim preclusion does not apply

 9 to patents not previously asserted because “[e]ach patent asserted raises an independent and distinct
10 cause of action.” Id. at 1555. More recently, the Federal Circuit in SimpleAir would limit the ruling

11 in Kearns to its facts: where the plaintiff’s first case is dismissed for failure to meet court deadlines

12 or other “procedural inadequacies.” See Simple Air, 884 F.3d at 1166. That does not apply here.

13 But even more important, unlike the separate patents at issue in Kearns, the ’420 patent is part of

14 the same family as the twice-asserted patents and shares their scope. See Gilead Scis., Inc., 753 F.3d

15 at 1214 (explaining that “a terminal disclaimer ‘causes [such] patents to expire together, a situation

16 . . . which is tantamount for all practical purposes to having all the claims in one patent.’”) (quoting

17 Application of Braithwaite, 379 F.2d 594 (C.C.P.A. 1967)). Nothing in Kearns comes close to en-

18 dorsing the radical rule that a patentee may split his infringement case by serially suing on patents
19 with identical scope from the same family.

20          Finally, PersonalWeb argues that its claims are not precluded because the old Texas case

21 supposedly accused only “multipart upload,” while its new campaign is directed to a different feature

22 of S3. That argument makes no sense. As an initial matter, multipart upload is a feature of S3, not

23 a separate product, and a feature that uses ETags no less so than single-part uploaded files. (Markle

24 Decl. ¶ 7.) There is no separate product called “multipart upload”; it is merely a way of uploading

25 large files to S3 for storage using ETags. (Id.) “Multipart upload” is neither sold nor priced sepa-

26 rately. (Id.) It is no more a separate product or service than the ability to add attachments to email

27 is a separate product from Google’s Gmail, or than a space bar is a separate product from a keyboard.

28
     AMAZON’S MSJ ON CLAIM                            12                     CASE NO.: 5:18-md-02834-BLF
     PRECLUSION/KESSLER DOCTRINES                                             CASE NO.: 5:18-cv-00767-BLF
      Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 17 of 22



 1          But putting that aside, PersonalWeb in fact accused in Texas the same use of conditional

 2 GET and ETags that it accuses here. PersonalWeb’s Texas infringement contentions are plain and

 3 unmistakable on this point:

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16 (Shamilov Decl., Ex. 9 at 16-17 (annotations added) compare with id., Ex. 12 (’310 patent conten-

17 tions against Amazon) at 2 (accusing “GET requests (‘HTTP GET requests) (e.g., Sec. 9.3), condi-

18 tional GET requests (‘HTTP conditional GET requests’) with If None-Match Headers (e.g., Sec.
19 14.9.4), ETags (e.g., Sec. 14.19)”).) PersonalWeb not only accused these functions in its Texas

20 infringement contentions, but sought related discovery, eliminating any doubt as to whether these

21 functions were at issue. (Shamilov Decl., Ex. 10 (11/15/2013 Second Amended 30(b)(6) deposition

22 notice) at Topic 43 (seeking testimony on “the process[es] by which Amazon S3 . . . performs oper-

23 ations using ‘If-Match’ and ‘If-None-Match’ to make the operation conditional”); see also Shamilov

24 Decl., Ex. 11 (Personal Web’s First Set of Rogs to Amazon) at Definition No. 15 (defining “HTTP

25 Conditional GET Request” as “a conditional GET request under HTTP 1.1 protocol such as a GET

26 message with an “IF_NONE_MATCH” header with an ETag value”), Rog No. 10 (“Describe in

27 Detail how and why You generated and used Content-Based Etags . . . including in responding to

28
     AMAZON’S MSJ ON CLAIM                        13                    CASE NO.: 5:18-md-02834-BLF
     PRECLUSION/KESSLER DOCTRINES                                        CASE NO.: 5:18-cv-00767-BLF
      Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 18 of 22



 1 HTTP GET Requests and HTTP Conditional GET Requests”).)

 2          And putting even that aside, the law of claim splitting logically prohibits a party from using

 3 the same patents to attack separate features or separate uses of the same product in successive suits,

 4 to say nothing of separate theories of infringement directed at the same features. See, e.g., ViaTech

 5 Techs., Inc. v. Microsoft Corp., No. 17-570-RGA, 2018 WL 4126522, at *3 (D. Del. Aug. 28, 2018)

 6 (“Plaintiff cannot repeatedly assert its patent against different parts of Windows in separate suits,

 7 even if one accused part is on the left-hand side of Windows and the other is on the right-hand side,

 8 so to speak.”). Indeed, the doctrine of claim splitting exists to prevent plaintiffs like PersonalWeb

 9 from “split[ting] a cause of action into separate grounds of recovery and rais[ing] the separate
10 grounds in successive lawsuits.” Mars Inc. v. Nippon Conlux Kabushiki-Kaisha, 58 F.3d 616, 619

11 (Fed. Cir. 1995); see also Clements v. Airport Auth. of Washoe Cty., 69 F.3d 321, 328 (9th Cir. 1995)

12 (“A main purpose behind the rule preventing claim splitting is ‘to protect the defendant from being

13 harassed by repetitive actions based on the same claim.’”) (citation omitted).

14          For these reasons, all of PersonalWeb’s claims against Amazon S3 are barred by claim pre-

15 clusion. And those claims are not just barred through the date of the judgment in the Texas case;

16 they are barred also through the expiration of the patents, as late as December 2016. See Nystrom,

17 580 F.3d at 1285 (claim preclusion barred claim for infringement of second generation of accused

18 boards that were released after first case was filed, but remained unchanged with respect to the claim
19 limitations at issue). Though there is currently a conflict among Federal Circuit panel decisions as

20 to whether claim preclusion bars claims based solely on allegedly infringing acts occurring after the

21 date of the first judgment, see Brain Life, LLC, 746 F.3d at 1054, Nystrom remains and controlling

22 law until the Federal Circuit resolves the conflict en banc. See Adaptix, 2015 WL 4999944, at *7-

23 8. But if there were any doubt that PersonalWeb’s claims related to the use of S3 occurring after the

24 Texas final judgment are barred, the Kessler doctrine resolves them.

25

26

27

28
     AMAZON’S MSJ ON CLAIM                           14                    CASE NO.: 5:18-md-02834-BLF
     PRECLUSION/KESSLER DOCTRINES                                           CASE NO.: 5:18-cv-00767-BLF
      Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 19 of 22



 1          C.     PersonalWeb’s claims are independently barred under the Kessler doc-
                   trine.
 2

 3          The Kessler doctrine originated to “fill the gap” where 100 year-old claim and issue preclu-

 4 sion rules did not apply but fairness dictated that they should. Adaptix, 2015 WL 4999944, at *2. It

 5 “creates a limited trade right” that allows a product manufacturer that prevails in patent litigation to

 6 preclude the patentee from asserting rights against downstream customers and users of the same

 7 product. See SpeedTrack, Inc., 791 F.3d at 1325. The doctrine allows courts to protect “an adjudged

 8 non-infringer [from] repeated harassment for continuing its business as usual post-final judgment in

 9 a patent action.” Adaptix, 2015 WL 4999944, at *2 (emphasis removed).
10          As discussed above, modern claim preclusion rules (as they have evolved in the Federal and

11 Ninth Circuits) bars all of the claims here, including claims against Amazon customers for conduct

12 occurring after the date of the Texas judgment. But even under the 100 year-old (and more miserly)

13 view of claim preclusion and privity (which could exclude acts of infringement by customers occur-

14 ring after the date of the prior judgment), the Kessler doctrine filled the gap. Any other outcome

15 would “authorize the type of harassment” Kessler prohibited. Id. at 1328.

16          Kessler involved an infringement claim brought by Eldred, the patentee, against Kessler, a

17 competing seller of cigar lighters. Kessler, 206 U.S. at 285. The district court entered judgment of

18 noninfringement. Id. at 285-86. Undeterred, Eldred sued one of Kessler’s customers, asserting
19 infringement based on the customer’s use of the same Kessler lighters. Id. at 286. Kessler indem-

20 nified its customer and sought an injunction preventing Eldred from prosecuting any claims for in-

21 fringement of cigar lighters that Eldred had previously accused. Id. While noting that claim and

22 issue preclusion might not protect a customer sued for infringement if a court were to find no identity

23 of parties, the Supreme Court held that Eldred’s claims were nonetheless precluded. Id. at 288.

24 According to the Court, suits like Eldred’s were particularly insidious because “[t]he effect [of such

25 customer suits] . . . would be to diminish Kessler’s opportunities for sale,” as “[n]o one wishes to

26 buy anything if with it he must buy a law suit.” Id. at 289. The Court held that the prior judgment

27 of non-infringement, and all the rights that arise from that judgment, “must be recognized in every

28
     AMAZON’S MSJ ON CLAIM                           15                     CASE NO.: 5:18-md-02834-BLF
     PRECLUSION/KESSLER DOCTRINES                                            CASE NO.: 5:18-cv-00767-BLF
      Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 20 of 22



 1 way, and wherever the judgment is entitled to respect, by those who are bound by it.” Id. To give

 2 full effect to that judgment, the Court held that Kessler must have “the right to sell his wares freely,

 3 without hindrance from Eldred.” Id.

 4          Here, the dismissal with prejudice of the Texas case triggers rights under the Kessler doctrine

 5 and precludes PersonalWeb’s claims against S3. It does so even in the absence of an explicit finding

 6 of non-infringement, as the only court to squarely consider the issue held. See Molinaro v. Am. Tel.

 7 & Tel. Co., 460 F. Supp. 673, 676 (E.D. Pa. 1978), aff’d, 620 F.2d 288 (3rd Cir. 1980) (“[I]t is clear

 8 that the judgment dismissing plaintiffs’ complaint ‘with prejudice’ has the same effect as . . . [a]

 9 dismissal ‘on the merits.’”). This must be so; it would be inexplicable for a dismissal with prejudice
10 to trigger more liberal modern claim preclusion rules but not the Kessler doctrine, when the very

11 purpose of Kessler was to extend the benefits of traditional preclusion doctrines to cover later use

12 of the accused product by non-parties and non-privies. The Kessler Court created this protection

13 because it understood the destructive potential of the inevitable “multiplicity of suits” that would

14 result in the absence of a remedy. Kessler, 206 U.S. at 289. PersonalWeb’s claims against Ama-

15 zon’s customers more than a century later show that the Court was right to be concerned. Even if

16 unsuccessful, PersonalWeb’s suits “impose upon [Amazon] the expense of defending many suits in

17 order to maintain the right which, by a judgment, has already been declared to exist.” See id. Al-

18 lowing PersonalWeb to pursue its claims would “be practically to destroy [Amazon’s] judgment
19 right.” See id. at 289-90. Application of the doctrine in this case thus comports squarely with both

20 the letter and purpose of Kessler.

21          The application of both claim preclusion and the Kessler doctrine in Adaptix is instructive.

22 There, the plaintiff filed over 35 cases in four “waves” of litigation, each assigned to a single court.

23 Adaptix, 2015 WL 4999944, at *2. After the court denied Adaptix leave to amend infringement

24 contentions in its Wave 1 cases, Adaptix filed a new batch of cases, Wave 3, against the Wave 1

25 defendants asserting infringement of the same patents. In each case, Adaptix asserted patent in-

26 fringement by 4G LTE products whose baseband processors complied with a portion of the 3GPP

27 LTE standard. Id. The court entered judgment of non-infringement in the Wave 1 cases in favor of

28
     AMAZON’S MSJ ON CLAIM                           16                     CASE NO.: 5:18-md-02834-BLF
     PRECLUSION/KESSLER DOCTRINES                                            CASE NO.: 5:18-cv-00767-BLF
      Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 21 of 22



 1 the defendants. Id. at *3. In the Wave 3 cases, the defendants then moved to dismiss Adaptix’s

 2 claims based on claim preclusion and the Kessler doctrine. Id.

 3          The court granted the motions and rejected the argument that the judgment did not address

 4 the specific theories asserted in the later case, holding that the order “bar[red] all other theories that

 5 were or could have been brought.” Id. at *6. The court noted that the allegations in both cases

 6 related to compliance with LTE standards and the accused products operated the same for purposes

 7 of those infringement allegations. Id. Accordingly, the court held that claim preclusion barred

 8 Adaptix’s follow-on claims in their entirety. Id. The court held also that the Kessler doctrine inde-

 9 pendently barred Adaptix’s claims because “[a]ll of the products at issue either were accused in the
10 Wave 1 cases or are ‘essentially the same’ as those brought in the Wave 1 cases,” and “all theories

11 brought in the Wave 3 cases ‘were brought or could have been brought in the first suit.’” Id. at *9.

12 The judgment in the Wave 1 case conferred a trade right that gave the Wave 3 defendants “the status

13 of non-infringers and . . . [gave] their products the status of non-infringing products.” Id.

14          Here, as in Adaptix, PersonalWeb has filed multiple waves of lawsuits that target the same

15 S3 service. And here, as in Adaptix, PersonalWeb brought the current wave of lawsuits “to have a

16 second bite at the apple.” Id. at *8. As in Adaptix, the judgment in the earlier Texas case fully

17 resolved all of these claims, whether or not PersonalWeb asserted the same set of patent claims or

18 identical infringement theories. That judgment created a trade right that conferred upon Amazon
19 and its customers the status of non-infringers and upon S3 the status of a non-infringing product.

20 That right is irrevocable.
                                               CONCLUSION
21

22          For the foregoing reasons, Amazon respectfully requests that the Court grant it summary

23 judgment on its declaratory judgment claims and defenses under the claim preclusion and Kessler

24 doctrines, and hold that PersonalWeb may not assert claims against Amazon or its customers that

25 arise under any of the patents-in-suit and relate to use of S3.

26

27

28
     AMAZON’S MSJ ON CLAIM                            17                     CASE NO.: 5:18-md-02834-BLF
     PRECLUSION/KESSLER DOCTRINES                                             CASE NO.: 5:18-cv-00767-BLF
      Case 5:18-md-02834-BLF Document 315 Filed 11/28/18 Page 22 of 22



 1                                     Respectfully submitted,
 2
     Dated: November 28, 2018          FENWICK & WEST LLP
 3
                                       By: /s/ Saina S. Shamilov
 4                                         J. David Hadden (CSB No. 176148)
                                           Saina S. Shamilov (CSB No. 215636)
 5
                                           Todd R. Gregorian (CSB No. 236096)
 6                                         Phillip J. Haack (CSB No. 262060)
                                           Ravi R. Ranganath (CSB No. 272981)
 7                                         Chieh Tung (CSB No. 318963)

 8                                         Counsel for AMAZON. COM, INC. and
                                           AMAZON WEB SERVICES, INC.
 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     AMAZON’S MSJ ON CLAIM               18                      CASE NO.: 5:18-md-02834-BLF
     PRECLUSION/KESSLER DOCTRINES                                 CASE NO.: 5:18-cv-00767-BLF
